Citation Nr: 0604411	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1956 to October 1960.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2003, it was determined that the 
requisite new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.  The reopened 
claim was remanded to the Department of Veterans Affairs 
(VA), St. Louis, Missouri, Regional Office (RO) for further 
development and de novo review and adjudication.  Following 
the completion of the requested development, the reopened 
claim was denied, and a supplemental statement of the case 
was issued in August 2005.  The case was returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  A back injury was not shown in service; degenerative 
joint disease of the lumbar spine was not manifest to a 
compensable degree within one year of service discharge; nor 
did a current back disorder, including degenerative disc 
disease of the lumbar spine, result from disease or injury of 
service origin.


CONCLUSION OF LAW

A current back disorder was not incurred in or aggravated by 
service, arthritis may not be presumed to be of service onset 
and a current back disorder is not related to any inservice 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for residuals of 
a back injury that he claims he sustained in service.  He 
alleges that he first injured his back in a fall while in 
service in 1958 that caused his hospitalization  for two 
days.  He alleges further that he also hurt his back in 1959 
while unloading supplies.  He has argued that his service 
medical records were incomplete because they not only did not 
document his back injury, but they also failed to document 
other unrelated injuries that he knows he had sustained in 
service.  He also has alleged that he was first treated for 
his back disorder after service as early as 1961 by Dr. 
Koeck, thus establishing the continuity of treatment for his 
back disorder.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the October 2001 
rating decision, April 2002 statement of the case, November 
2003 Board decision and remand, and August 2005 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  In a letter from the RO dated in March 2004, the 
veteran was provided with additional notice regarding the 
evidence needed to succeed in his claim and the relevant 
provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although such notice 
was not given prior to the adjudication of the issue 
regarding the reopening of the veteran's claim, the notice 
provided to the veteran in this case was given prior to the 
first AOJ adjudication on a de novo basis of the issue of 
entitlement to service connection for residuals of a back 
injury.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, there has been 
substantial compliance with Pelegrini II and to decide the 
appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  The veteran and his 
representative have alleged that there were additional 
treatment records, including service medical records that 
have not been obtained which would provide greater insight 
into the origin of the veteran's disability at issue.  In 
response to those allegations, the RO has made considerable 
efforts to seek such records through various sources, 
including alternative methods for the retrieval of such 
records, including directly through the service department 
medical facilities themselves.  Unfortunately, despite these 
efforts, no additional records, including service medical 
records, were obtained.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with a VA examination of his back in December 2004 that was 
conducted for the purpose of determining whether a current 
back disorder could possibly be related to service.  Thus, 
the mandate outlined in 38 U.S.C.A. § 5103A has been 
fulfilled.  The veteran's representative has argued, however, 
that the veteran should be afforded another VA back 
examination that could result in a more definitive conclusion 
regarding the etiology of the veteran's back disorder than 
that reached in the December 2004 examination.  The Board 
finds no basis to grant this request since the evidence of 
record, including the December 2004 VA back examination, 
appears adequate for the purpose of rendering a decision in 
this case.  Essentially, the December 2004 examination report 
was based upon a review of the claims folder and the 
examination of the veteran, and contained reasons and bases 
for the opinion reached.  It is deemed adequate on its face.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Legal Criteria

The veteran contends that his current back disorder is 
related to service, and specifically, to a fall in 1958 that 
caused his hospitalization for two days, and to a back injury 
in 1959 that happened while he was unloading supplies.  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for degenerative arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

Factual Background

The veteran's service medical records do not mention a back 
injury at any time during service.  The clinical evaluation 
of the veteran's spine upon separation examination in October 
1960 produced normal findings.  

There were no treatment records dated within the first post-
service year.  The veteran has alleged that he had been 
treated as early as 1961 for a back disorder by Dr. Koeck.  
There is of record a September 1998 statement from Martin 
Koeck III, M.D., who indicated that he was retired and his 
records were not available.  He stated that he treated the 
veteran between 1961 and 1963 but could not comment as to the 
specifics of the treatment he provided.  

The record includes statements from two fellow servicemen, 
who each recalled that while they were attending typewriter 
repair school on Treasure Island with the veteran, he injured 
his back when he fell down a flight of stairs in their living 
quarters.  They recalled that he received medical treatment 
and subsequently had trouble with his back after they 
returned to their ship.

The initial post-service documentation of a back disorder was 
a private treatment report dated in March 1996 wherein it was 
noted that the veteran complained of low back pain and neck 
pain.  Following examination, thoracic sprain was diagnosed.  
In October 1996, the veteran complained of low back pain 
subsequent to cutting wood the previous day.  The veteran was 
said to have strained his chronic low back lesion as a result 
of strenuous activity.  A March 1997 private medical 
statement from J.T.Y., D.C. indicates that the veteran had 
been treated since August 1990 for chronic recurrent 
problems, including episodes of stiffness with muscle spasms 
in the neck and upper thoracic spine area, as well as for low 
back injuries on various occasions secondary to performing 
light work such as lifting a bucket of feed or a bale of hay.  

The record also includes a January 1997 letter from a friend 
of the veteran who described problems the veteran had in the 
past 2-1/2 years because of his back.  Letters from the 
veteran's sons related that the veteran had had back problems 
as long as they could remember, and one son stated that 
everyone in the family had been aware of the veteran's back 
problem since he returned from service.  

The transcript of a hearing held before a hearing officer at 
the RO in August 1998 is also of record.  The veteran 
testified that he first injured his back in service in a fall 
in 1958 at which time he was hospitalized for two days.  He 
testified that he was put on light duty and was told that his 
back could cause problems later on.  He also testified that 
in 1959 he hurt his back while unloading supplies.  He 
testified that he first sought treatment after service in 
about February 1961 from Dr. Koeck who told him that surgery 
with fusing might help his back, but that he had decided 
against that after talking with others who had had that done.  
The veteran testified that he felt that his service medical 
records were incomplete because they not only did not 
document his back injury, they also did not include anything 
about fingers on his right hand, which were broken when a 
hatch cover slammed on them, nor did they include anything 
about a cracked rib he sustained in service.

The evidence of record includes the report of an MRI study 
done at Mid-Missouri Medical Foundation, Inc. in March 2001.  
The radiologist's impression included mild annular bulge with 
moderate foramina narrowing at L3 and L4.  He stated that 
mild degenerative changes were suggested in the articulating 
facets, most pronounced at the L5-S1 level.  In a March 2001 
private medical evaluation report from Joann Mace, M.D., 
Physical Medicine and Rehabilitation, it was noted that the 
veteran's chief complaints were chronic low back pain and 
pain between his shoulders.  The veteran reported, by 
history, that he fell down stairs in service in 1958 and that 
was the start of his pain.  He said that he had seen numerous 
chiropractors and that he would feel better for a day or two 
and then would go right back to the same pain.  After 
examination, Dr. Mace's assessment was low back pain.  Dr. 
Mace said that findings were suggestive of possible herniated 
disc.  She said by history, the findings were related to 
1950s injuries with recurrent exacerbation of pain.  

There is also of record a statement from R.E. Dixon, DC, 
CCSP, dated in May 2004.  In that statement Doctor Dixon 
stated that the veteran had been receiving care for chronic 
back pain at the clinic since September 2002.  It was noted 
that the veteran had stated that he injured his back falling 
down two flights of stairs while in the military service in 
1958, and that he had received treatment from several other 
doctors since that time.  

In December 2004, pursuant to the Board's remand request, the 
veteran underwent a VA examination for the purpose of 
determining whether the he has a back disorder that could be 
related to service.  In the report of the examination, it was 
noted that the veteran's claims file and electronic medical 
records had been reviewed prior to the examination.  The 
examiner stated that the veteran had reported by his own 
interview that he had sustained a fall in 1958 when he fell 
several stairs.  The examiner commented that this was not 
evident in the service medical records.  The veteran denied 
any additional injuries to his back since 1958.  The veteran 
was reminded by the examiner of an injury when he fell off of 
a horse.  The veteran stated that was not a clear description 
but in fact, a bull ran into him in the barn.  The veteran 
reported that he had not worked for 15 years, but the 
examiner stated that the claims folder had noted that the 
veteran last worked in 1995, nine years prior.  

Following examination, which included an x-ray study, the 
examiner's diagnosis was degenerative disk disease of the 
lumbar spine with intermittent report of radiculopathy on the 
right side only.  In response to the request for an opinion 
concerning whether the veteran's back disorder could be 
related to service, the examiner first noted that there were 
no records of an injury in the veteran's service medical 
records.  The examiner then noted that there were two letters 
from shipmates stating that they had been acquainted with the 
veteran and that they had written letters in support of his 
claim.  The examiner concluded that she was "unable to 
relate the veteran's current degenerative disk disease to a 
service-connected injury without resorting to mere 
speculation, as there is no documentation of his injury or 
any intervention other than chiropractic therapy since his 
release."  

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current residuals of a back injury.  There 
is contained in the claims file a March 1996 record showing 
complaints of low back pain and neck pain and a diagnosis of 
thoracic sprain.  This represents the initial clinical 
documentation of a back disorder that could conceivably be 
the residual of a back injury.  

Most recently, there is the report of the December 2004 VA 
back examination offering a diagnosis of degenerative disk 
disease of the lumbar spine.  Clearly, the veteran's claim 
has satisfied Hickson element (1), medical evidence of a 
current disability.  The veteran's claim, however, fails 
based upon the other two Hickson elements.  

Specifically, with respect to Hickson element (2), there is 
no record of complaints, findings, or treatment during active 
service of a back injury.  Significantly, the clinical 
evaluation of the veteran's spine upon separation examination 
in October 1960 produced normal findings.  Moreover, there is 
no documentation of a back disorder, including degenerative 
arthritis involving the back, during the first post-service 
year.  

The appellant himself asserts that he had a back injury in 
service and that he has current residuals thereof.  Two 
former servicemen who served with the veteran have also 
related descriptions of incidents in service in which they 
stated that the veteran had injured his back.  The Court, 
however, has held that lay persons, such as the appellant and 
his colleagues, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, it must be found that there is no documentation 
that the veteran sustained a back injury in service.  The 
Board must therefore find that Hickson element (2) has not 
been satisfied as to the claimed disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

In other words, even if one were to accept the statements of 
the veteran's colleagues as substantiating the veteran's 
allegations of an in-service back injury, Hickson element (3) 
would have to be satisfied for the veteran to be successful 
in his claim.

Essentially, the Board has the fundamental authority to 
decide in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995).  Although as explained immediately above the Board 
believes that the veteran's claim fails on element (2), for 
the sake of completeness the Board will assume for the sake 
of analysis that element (2) could be satisfied, and also 
address element (3).  The question then is whether the 
evidence is at least in equipoise as to the question of 
whether the veteran has a current back disorder that is 
related to service.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has current residuals of an in-
service back injury, as noted above, the CAVC has held that a 
lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes the March 2001 medical report of Joann 
Mace, M.D., wherein she provided an assessment of low back 
pain suggestive of possible herniated disc, and related by 
history, these findings to the veteran's 1950s in-service 
injuries with recurrent exacerbation of pain.  The evidence 
also includes the May 2004 statement from R.E. Dixon, DC, 
CCSP, that recognized the veteran's chronic back pain and 
noted that the veteran had stated that he injured his back 
falling down two flights of stairs while in the military 
service in 1958, and that he had received treatment from 
several other doctors since that time.  

While these statements are probative of the question of 
etiology of the veteran's current back disorder, their 
probative and supportive value are effectively neutralized by 
two factors.  First they were expressly based upon the 
history provided by the veteran, himself.  There is no 
indication that the medical practitioners had the benefit of 
a review of the veteran's medical records in general, or his 
service medical records in particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, is the choice of words offered by the two medical 
care providers.  While Dr. Mace noted the veteran's 1950s in-
service injuries, she clearly based her conjectures upon a 
history of "recurrent exacerbation of pain."  By the same 
token, Chiropractor Dixon described the veteran's 1958 injury 
in service, and then stated that the veteran had "received 
treatment from several other doctors since that time."  Yet, 
there is no documentation that the veteran had any complaints 
or treatment for a back injury until 1996, over 35 years 
after service.  Essentially, not only were the foregoing 
statements based solely upon the history provided by the 
veteran, the conclusions reached were not supported by the 
documentary evidence of record.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA examiner who examined 
the veteran in December 2004 for the purpose of making a 
determination as to etiology.  In that report, the examiner 
considered, but then refuted the veteran's reported history 
that an in-service injury was responsible for his current 
back disorder.  The examiner also exposed the veteran's 
inconsistency in his reporting of the history of his current 
back disorder, by noting that he has had other back injuries 
that he failed to recall.  This refutation was expressly 
based upon the examiner's review of the veteran's claims 
file, including his service medical records.  In the context 
of that review of the record, the examiner provided reasons 
and bases for her opinion.  As such, this medical evidence is 
deemed highly probative.  The examiner concluded that she was 
"unable to relate the veteran's current degenerative disk 
disease to a service-connected injury without resorting to 
mere speculation, as there is no documentation of his injury 
or any intervention other than chiropractic therapy since his 
release."  

In arriving at this conclusion, the examiner took into 
account not only the veteran's theories regarding the origin 
of his back disorder, but the letters from the veteran's 
shipmates and all other supportive evidence.  She clearly 
discounted that evidence, and concluded that to arrive at 
such a conclusion would amount to speculation.  In January 
2006, the veteran's representative argued that the December 
2004 VA medical opinion should have been further defined, and 
indeed, that the VA examiner should have resorted to 
"speculation" since "it is innately intertwined in the 
examiner's line of work."  To the contrary, the December 
2004 opinion could not have been more definitive.  The 
examiner stated that there was no competent evidence to 
support a conclusion that the veteran's current back disorder 
was related to service.  What the examiner did not provide 
was competent evidence that would relate a current back 
disorder to service.  In fact, what is clearly evident in the 
record before the Board is that there is no such evidence.  
Hickson element (3) is not satisfied.  

Taken in conjunction with an overview of the claims folder 
which demonstrates that the medical examination of the 
veteran's spine upon separation from service in 1960 produced 
normal findings, as well as the paucity of evidence of a back 
disorder between 1960 and 1996, the evidence against the 
veteran's claim becomes overwhelming.  The medical evidence 
as a whole demonstrates that a back disorder was not 
diagnosed until almost 36 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the veteran 
has a current back disorder, including degenerative disk 
disease, that can be related to service.  The veteran's claim 
must be denied on that basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the claimed back 
disorder must be denied.


ORDER

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


